                                                                                           E-FILED
                                                               Thursday, 27 June, 2019 03:55:27 PM
                                                                      Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

BERNARD KISSINGER,                         )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )
                                           )        Case No. 1:19-cv-1125
PERFECT CHOICE EXTERIORS, LLC              )
and MARINER FINANCE, LLC,                  )
                                           )
      Defendants.                          )

                              ORDER & OPINION

      This matter is before the Court on Defendant’s Motion to Compel Arbitration

(Doc. 5). Plaintiff has responded (Doc. 7) and following an Order calling for

supplemental briefing (Doc. 8) the parties have submitted supplemental briefs (Docs.

12, 15). The matter is therefore ripe for review.

                                    BACKGROUND

      Weather events caused damage to Plaintiff Bernard Kissinger’s residence in

April 2017. (Doc. 1-1 at 3). Plaintiff contracted with Defendant Perfect Choice

Exteriors, LLC, to repair the siding and roofing of his home by means of the Siding

Contract.1 (Doc. 1-1 at 3). Plaintiff alleges an agent of Defendant Perfect Choice

represented to him that Defendant Perfect Choice would be able to convince Plaintiff’s


1 There are three contracts at issue. The Court refers to the documents attached to
Plaintiff’s Complaint as Exhibits A and B dated June 19, 2018 (Doc. 1-1 at 12-16)
collectively as the “Siding Contract,” the document attached as Exhibit A to
Defendant Mariner Finance’s memorandum dated August 23, 2018 (Doc. 6-1 at 5) as
the “Roofing Contract,” and the document attached as Exhibit B to that memorandum
(Coc. 6-1 at 7-11) as the “Home Improvement Installment Contract.”
insurance company to cover siding for a side of the house and a moisture barrier for

the roof not included in the amount the insurance company approved to repair the

damage initially. (Doc. 1-1 at 3-4). The work was completed in July 2018. (Doc. 1-1 at

4). According to Plaintiff, the total cost was $25,980.00, of which he paid $7,000.00

initially, $10,500.00 on August 20, 2018, and $2,000 on August 29, 2018, leaving a

balance of $6,480.00 which he was unable to pay. (Doc. 1-1 at 4). His insurance did

not aid in the increased payments.

      The Complaint alleges Defendant Perfect Choice contacted Plaintiff on

September 10, 2018, and informed him it needed further time to deal with his

insurance. (Doc. 1-1 at 4-5). Defendant Perfect Choice then allegedly presented

Plaintiff with the Home Improvement Installment Contract, telling him he needed to

sign the contract to give Defendant Perfect Choice sixty more days to negotiate with

the insurance company; Plaintiff alleges he was not informed it was a loan document.

(Doc. 1-1 at 5). The completed Home Improvement Installment Contract states

Plaintiff had purchased $8,480 of goods and services, and had paid a down payment

of $2,000 with $6,480.00 outstanding. (Doc. 6-1 at 7). He was provided this amount

on credit, but would pay it back in installments, with an additional 16.99%, for a total

of $8,973.60 in addition to the already paid $2,000. (Doc. 6-1 at 7). It further states

the work would occur between September 15, 2018 and September 18, 2019, with a

delivery of goods on September 10, 2018. (Doc. 6-1 at 7). All finance charges would be

waived if full payment was made within 90 days. (Doc. 6-1 at 8). The Home

Improvement Installment Contract contains an arbitration clause. (Doc. 6-1 at 10).



                                           2
      The amounts in the Home Improvement Installment Contract—a total of

$8,480 with $2,000 as a down payment—bear some relation to the amounts

remaining on the Siding Contract; after August 20, 2018, Plaintiff had $8,480

remaining in payments and he paid $2,000 on August 29, 2018, according to his

allegations. But the amounts are also reflected in the Roofing Contract, which

purports to have been executed on August 23, 2018, for the installation of window

trim. (Doc. 6-1 at 5). The Roofing Contract purports to be for $8,480 total with $2,000

due as a down payment, although that number purports to be a 40% down payment,

with 30% due on the date work starts and the final 30% due on the date work is

completed; on both lines, $6,480 is written. (Doc. 6-1 at 5).

      On March 6, 2019, Plaintiff filed this action in state court alleging causes of

action under the Illinois Consumer Fraud Act, 815 ILCS 505/1 et seq., fraud, and the

Racketeer Influenced Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. (Doc. 1-1 at

1-10). Defendant Mariner Finance then removed the action to this Court. (Doc. 1).

                                  LEGAL STANDARD

      The Federal Arbitration Act requires arbitration agreements be placed “on an

equal footing with other contracts” and enforced “according to their terms”;

nonetheless, they may be invalidated by generally applicable contract defenses. Rent-

A-Center, W., Inc. v. Jackson, 561 U.S. 63, 67 (2010); 9 U.S.C. § 2. A party seeking to

enforce an arbitration clause may request a stay of an action pending arbitration and

an order compelling arbitration. 9 U.S.C. §§ 3-4.




                                           3
      “The division of labor between courts and arbitrators is a perennial question

in cases involving arbitration clauses.” Janiga v. Questar Capital Corp., 615 F.3d 735,

741 (7th Cir. 2010). Courts evaluate only the limited question of whether the

arbitration agreement is valid, while a challenge to the whole of the contract is for

the arbitrator to decide. Id. However, “the court must decide whether a contract exists

before it decides whether to stay an action and order arbitration.” Id. at 742. “If there

is no contract there is to be no forced arbitration.” Gibson v. Neighborhood Health

Clinics, Inc., 121 F.3d 1126, 1130 (7th Cir. 1997). State law governing the formation

of contracts is binding with regard to the question of contract formation. Id.

                                      DISCUSSION

      Plaintiff raises two issues with enforcing the arbitration clause. First, Plaintiff

argues the contract containing an arbitration clause is not enforceable for lack of

consideration. Second, he intimates there are issues with the signature and initials

on the Home Improvement Installment Contract and suggests Defendant Mariner

Finance must meet the burden of showing Plaintiff signed and initialed it.

 I.   Lack of Consideration

      In Plaintiff’s view, the alleged benefit to Plaintiff was the home improvement,

which had been completed prior to the signing of the Home Improvement Installment

Contract. (Doc. 7 at 3). But his argument implicates issues for an arbitrator, not a

court, assuming the clause is otherwise valid.

      “Courts will not allow a party to unravel a contractual arbitration clause by

arguing that the clause was part of a contract that is voidable. The party must show

that the arbitration clause itself . . . is vitiated by fraud, or lack of consideration or
                                            4
assent.” Harter v. Iowa Grain Co., 220 F.3d 544, 550 (7th Cir. 2000) (emphasis in

original) (quoting Colifax Envelope Corp. v. Local No. 458-3M, Chi. Graphic

Commc’ns Int’l Union, 20 F.3d 750, 754 (7th Cir. 1994)) (internal citations, quotation

marks, and alterations omitted); accord Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 445 (2006) (“[A]s a matter of substantive federal arbitration law, an

arbitration provision is severable from the remainder of the contract.”). Under Illinois

law, a mutually binding arbitration clause may supply its own consideration. See

Vassilkovska v. Woodfield Nissan, Inc., 830 N.E.2d 619, 625 (Ill. App. 2005). Thus,

Plaintiff’s claimed lack of consideration for the Home Improvement Installation

Contract does not necessarily implicate the arbitration clause therein. Whether the

Home Improvement Installation Contract as a whole was supported by consideration

is question for the arbitrator; the Court does not consider its merits.2

II.   Signature Issues

      The remainder of the dispute over Defendant Mariner Finance’s motion cannot

be resolved on the papers alone. Plaintiff is now contesting that he initialed the page

of the Home Improvement Installation Contract containing the arbitration clause

(Doc. 15 at 1), raising a very serious question as to whether he assented to have

disputes resolved by arbitration. The Court notes this is consistent with the



2 An arbitration clause which does not contain internal consideration may
nonetheless be sufficiently supported where it is incorporated into another agreement
which includes consideration. Estep v. World Fin. Corp. of Ill., 735 F. Supp. 2d 1028,
1033 (C.D. Ill. 2010). But Plaintiff has skipped arguing that no internal consideration
exists; while it is necessary that the overall agreement be unsupported by
consideration for the Court to conclude the arbitration clause is invalid, it is not
sufficient.
                                           5
attachment to the Complaint of an unsigned contract missing the page on which the

arbitration clause appears. (Doc 1-1 at 17-20).

      An initial matter is the burden. Plaintiff cited Sturgill v. Santander Consumer

USA, Inc., 48 N.E.3d 759, 767 (Ill. App. 2016) for the proposition that “[t]he party

seeking to compel arbitration has the burden to establish that the parties have a valid

agreement to arbitrate.” (Doc. 7 at 1-2). Defendant Mariner Finance counters there

is a presumption of arbitrability that is difficult to rebut, citing AT&T Technologies

Inc. v. Communications Workers of America, 475 U.S. 643, 650 (1986) and United

Steel, Paper and Forestry Rubber, Manufacturing, Energy, Allied Industrial and

Service Workers International Union v. TriMas Corp., 531 F.3d 531, 537 (7th Cir.

2008). (Doc. 12 at 2). But those cases—and that presumption—do not apply to the

instant type of dispute. Instead, they concern disputes about the scope of the

arbitration clause. As the Supreme Court explained in AT&T Technologies, “there is

a presumption of arbitrability in the sense that an order to arbitrate the particular

grievance should not be denied unless it may be said with positive assurance that the

arbitration clause” cannot cover that grievance. 745 U.S. at 650.

      On the question of contract formation, however, the burden is determined by

state law. See Gibson, 121 F.3d at 1130. And under Illinois law, it is the burden of

the party seeking to compel arbitration to prove the agreement exists. Hubbert v. Dell

Corp., 835 N.E.2d 113, 121 (Ill. App. 2005). Plaintiff may hold Defendant Mariner

Finance to that burden. The matter is therefore set for an evidentiary hearing on July

17, 2019, at 11:00 a.m.



                                          6
                                    CONCLUSION

      Defendant’s Motion to Compel Arbitration (Doc. 5) is taken under advisement.

The matter is therefore set for an evidentiary hearing on July 17, 2019, at 11:00 a.m.

for the parties to present evidence on the issue of whether Plaintiff assented to the

arbitration clause.



SO ORDERED.

Entered this 27th day of June 2019.

                                                       s/ Joe B. McDade
                                                   JOE BILLY McDADE
                                              United States Senior District Judge




                                          7
